Case: 13-13379   Date Filed: 01/06/2014   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13379
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:13-cr-80043-WJZ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                    versus


JAIME OMAR SOTOMAYOR,
a.k.a. Jaime Sotomayor Vega,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (January 6, 2014)

Before TJOFLAT, HULL and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-13379     Date Filed: 01/06/2014    Page: 2 of 5


      After pleading guilty, Jaime Omar Sotomayor appeals his 84-month

sentence for conspiring to import, and importing, 100 kilograms or more of

marijuana into the United States, in violation of 21 U.S.C. §§ 952(a) and 963 and

18 U.S.C. § 2, and conspiring to possess, and possessing, with intent to distribute

100 kilograms or more of marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and

846. On appeal, Sotomayor argues: (1) that the district court erred in imposing a

two-level enhancement under U.S.S.G. § 2D1.1(b)(3)(C) for acting as a pilot,

copilot, captain, navigator, or any other operation officer for a vessel carrying a

controlled substance (“captain enhancement”); and (2) that his 84-month sentence

was substantively unreasonable. After review, we affirm.

                       I.     CAPTAIN ENHANCEMENT

      The district court did not clearly err in applying the two-level enhancement

in § 2D1.1(b)(1)(C). At sentencing, Sotomayor admitted he had operated the boat

and used a GPS device on the return trip from the Bahamas to the United States

with the marijuana. These facts are materially indistinguishable from those in

United States v. Cartwright, 413 F.3d 1295, 1297 (11th Cir. 2005), in which the

defendant admitted he drove the boat and navigated using instructions and a

compass.

      Further, in Cartwright, we rejected the very argument that Sotomayor makes

here, that the captain enhancement does not apply to someone who merely drives a


                                              2
               Case: 13-13379       Date Filed: 01/06/2014     Page: 3 of 5


boat, but only to someone who has formal training and special skill. See id. at

1297-98; see also United States v. Rendon, 354 F.3d 1320, 1329 (11th Cir. 2003)

(citing with approval opinions from two other circuits concluding that no particular

training, licensure, or special skills are required to justify the captain

enhancement). 1 We concluded in Cartwright that the captain enhancement “creates

a test about the facts of the offense, not a term of art” and that the defendant

“easily qualified for the enhancement” because he drove the boat and used a

compass to navigate. Cartwright, 413 F.3d at 1299. Moreover, the fact that the

defendant “was not officially named the captain or pilot” and that others also

steered the boat did not change the result. Id. Under our precedent, the district

court properly applied the two-level captain enhancement based on Sotomayor’s

admitted conduct.

                             II.    REASONABLENESS

       Sotomayor contends that his 84-month sentence is substantively

unreasonable. We review the reasonableness of a sentence under the deferential

abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.
586, 591 (2007). We look first at whether the district court committed any

significant procedural error and then at whether the sentence is substantively


       1
       When Cartwright and Rendon were decided, the captain enhancement was found in
U.S.S.G. § 2D1.1(b)(2)(B), and it was moved to § 2D1.1(b)(3)(C) in 2010. See U.S.S.G. App.
C, Amends. 728, 748.
                                                 3
                 Case: 13-13379        Date Filed: 01/06/2014        Page: 4 of 5


unreasonable under the totality of the circumstances. 2 United States v. Pugh, 515
F.3d 1179, 1190 (11th Cir. 2008). We will reverse only if “left with the definite

and firm conviction that the district court committed a clear error of judgment in

weighing the [18 U.S.C.] § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Id. at

1191 (quotation marks omitted). The party challenging the sentence bears the

burden to show the sentence is unreasonable in light of the record and the

§ 3553(a) factors. Id. at 1189.3

       Sotomayor’s 84-month sentence is at the low end of the advisory guidelines

range of 84 to 105 months’ imprisonment and well below the applicable 40-year

statutory maximum, both indications of a reasonable sentence. See United States

v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (explaining that although we do not

presume a sentence within the guidelines range is reasonable, we ordinarily expect

it to be so); United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008)




       2
       Sotomayor does not argue that his sentence is procedurally unreasonable or identify any
procedural error at his sentencing.
       3
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                      4
               Case: 13-13379     Date Filed: 01/06/2014    Page: 5 of 5


(stating that a sentence imposed well below the statutory maximum penalty is an

indication of reasonableness).

      The sentence, moreover, met the goals encompassed within § 3553(a).

Sotomayor was caught bringing 667 pounds of marijuana into the United States by

boat. As the government pointed out at sentencing, this was Sotomayor’s fourth

controlled substance conviction in six years, and the relatively short sentences he

had received for his prior convictions had not deterred him from participating in

the marijuana importation scheme.

      Sotomayor’s arguments about his early admission of guilt, his cooperation

with authorities, and his financial reasons for participating in the importation

scheme were all considered by the district court, which concluded that these factors

were not sufficient to warrant a downward variance. Although Sotomayor argues

that the district court did not adequately consider his mitigating factors, it was

within the district court’s discretion to give them less weight. See United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007) (stating that the weight accorded any

specific § 3553(a) factor is committed to the sound discretion of the district court).

Under the circumstances, we cannot say the district court abused its discretion

when it refused to vary downward. Sotomayor has not shown that his 84-month

sentence is unreasonable.

      AFFIRMED.


                                              5